
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Ms. Ros-Lehtinen (for
			 herself and Mr. Berman) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Committee on Foreign Affairs in the One Hundred Twelfth
		  Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Committee on Foreign Affairs (hereafter in this resolution referred to as
			 the Committee), including the expenses of all staff salaries,
			 there shall be paid, out of the applicable accounts of the House of
			 Representatives for committee salaries and expenses, not more than
			 $17,904,940.00 for the One Hundred Twelfth Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than
			 $8,952,470.00 shall be available for expenses incurred during the period
			 beginning at noon on January 3, 2011, and ending immediately before noon on
			 January 3, 2012; and
			(2)not more than
			 $8,952,470.00 shall be available for expenses incurred during the period
			 beginning at noon on January 3, 2012, and ending immediately before noon on
			 January 3, 2013.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
